Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the claims filed on 12 July 2021.  
Claims 1, 10, and 16 are amended. 
Claims 1-20 are currently pending and have been examined.

	

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9; 10-15; and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1; 10; and 16 recite, “determine at least one syntactic dependency relationship between the plurality of phrases identified by the user query;” Paragraph [0050] of the disclosure recites: 
[0050]   Syntactic dependency determination engine 306 is operable to receive the input query and extract dependency relationships between the words in the query to generate syntactic dependency data. The syntactic dependency data may be, for example, a syntactic dependency graph. This dependency parsing of the input query may be a rooted directed acyclic graph with nodes representing words in the query and edges labeled with syntactic dependencies among words, as is described below with respect to FIGS. 5 and 6. Syntactic dependency determination engine 306 may be, for example, a syntactic dependency parser.

words in the query and not phrases in the query. Therefore, the limitation is considered to be new matter. Dependent claims 2-9; 11-15; and 17-20 inherit the deficiency noted for claims 1; 10; and 16, respectively. 
Claims 1; 10; and 16 recite, “determine at least one semantic relation between the plurality of phrases based on the at least one syntactic dependency relationship and at least one semantic mapping rule;” Paragraphs [0050]-[0051] of the disclosure recites: 
[0050]   Syntactic dependency determination engine 306 is operable to receive the input query and extract dependency relationships between the words in the query to generate syntactic dependency data. The syntactic dependency data may be, for example, a syntactic dependency graph. This dependency parsing of the input query may be a rooted directed acyclic graph with nodes representing words in the query and edges labeled with syntactic dependencies among words, as is described below with respect to FIGS. 5 and 6. Syntactic dependency determination engine 306 may be, for example, a syntactic dependency parser.

[0051]   Semantic dependency determination engine 308 is operable to transform the syntactic dependency data received from syntactic dependency determination engine 306 to semantic data, such as a semantic data graph, based on semantic mapping rules. Semantic dependency determination engine 308 may use conceptual classes such as products, actions, and properties, along with other data such as the types of nodes connected through a specific syntactic relation, to generate the semantic data. The semantic mapping rules may be based on node type information, as well as the syntactic dependency relation between words of the input query, which is received in the syntactic dependency data from syntactic dependency determination engine 306.

In accordance to the instant specification, the syntactic dependency relationship occurs between node type information that correlates to the words in the in the query and not phrases in the query. Therefore, the limitation is considered to be new matter. Dependent claims 2-9; 11-15; and 17-20 inherit the deficiency noted for claims 1; 10; and 16, respectively. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9; 10-15; and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1; 10; and 16 recite, “receiv[ing] a user query identifying a plurality of phrases, each phrase comprising one or more words;” The accepted meaning of the term “phrase” of one of ordinary skill in the art is “a small group of words standing together as a conceptual unit, typically forming a component of a clause.” Therefore, it is unclear how each phrase in the plurality of phrases can encompass a single word. 
Furthermore, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a plurality of phrases” in claims 1; 10; and 16 are used by the claim to mean “a word,”. For example paragraphs [0065] of the specification describes the words “apple”, “buy” and “1” to be phrases. However, the accepted meaning is “a small group of words standing together as a conceptual unit, typically forming a component of a clause.” The term is indefinite because the 
Claims 1; 10; and 16 recite, “determine at least one syntactic dependency relationship between the plurality of phrases identified by the user query; determine at least one semantic relation between the plurality of phrases based on the at least one syntactic dependency relationship and at least one semantic mapping rule;” It is unclear how the step of determine at least one semantic relation between the plurality of phrases further limits the claimed invention since both the syntactic dependency relationship and the semantic relation are both determined between the plurality of phrases. Furthermore, in accordance to paragraph [0051] of the specification it is unclear how semantic relation is determined since the semantic mapping rule is based on node type information and not between the plurality of phrases. For examination purposes the Examiner will interpret the limitations to recite: 
 determine at least one syntactic dependency relationship between the two or more words identified by the user query; 
determine at least one semantic relation between two or more node types associated with the two or more words based on at the least one syntactic dependency relationship and at least one semantic mapping rule;   
Dependent claims 2-9; 11-15; and 17-20 inherit the deficiency noted for claims 1; 10; and 16, respectively. Appropriate correction is required.



For examination purposes claims 1; 10; and 16 in its entirety will be interpreted to recite:
1. A system comprising: 
a database; and
a computing device communicatively couple to the database and configured to: 
receive a user query identifying a phrase comprising of two or more words;  
generate tagged data associating the user query with at least one action based on at least one predefined tagging rule;  
determine at least one syntactic dependency relationship between the two or more words identified by the user query; 
determine at least one semantic relation between two or more node types associated with the two or more words based on at the least one syntactic dependency relationship and at least one semantic mapping rule;   
generate a semantic representation of the user query based on the at least one semantic dependency relation and the tagged data; and
store the semantic representation in the database.



receiving a user query identifying a phrase comprising of two or more words;  
generating tagged data associating the user query with at least one action based on at least one predefined tagging rule;  
determining at least one syntactic dependency relationship between the two or more words identified by the user query; 
determining at least one semantic relation between two or more node types associated with the two or more words based on at the least one syntactic dependency relationship and at least one semantic mapping rule;   
generating a semantic representation of the user query based on the at least one semantic dependency relation and the tagged data; and
storing the semantic representation in a database.

16. A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising: 
receiving a user query identifying a phrase comprising of two or more words;  
generating tagged data associating the user query with at least one action based on at least one predefined tagging rule;  
determining at least one syntactic dependency relationship between the two or more words identified by the user query; 

generating a semantic representation of the user query based on the at least one semantic dependency relation and the tagged data; and
storing the semantic representation in a database.

Claims 2; 11; and 17 recite, “a database”. It is unclear if this is the same database recited in claims 1; 10; and 16 or if it is another database. For examination purposes the Examiner will interpret the limitation to recite, “the database”. Appropriate correction is required.

Claims 3; 12; and 18 recite, “determining a first phrase of the plurality of phrases that is a direct object of a second phrase of the phrase of the plurality of phrases.” As noted in the rejection for claims 1; 10; and 16, the limitation “a plurality of phrases, each phrase comprising one or more words” is being interpreted as “a phrase comprising of two or more words”.  In order to continue with that interpretation the limitation will be examined to recite, “determining a first word of the phrase that is a direct object of a second word of the phrase.” Appropriate correction is required.

Claims 4; 13; and 19 recite, “determine that the first phrase identifies an object, and the second phrase identifies the at least one action.” As noted in the rejection for claims 1; 10; and 16, the limitation “a plurality of phrases, each phrase comprising one or more words” is being interpreted as “a phrase comprising of two or more words”.  In order to continue with that 

Claim 5 recites, “wherein the at least one predefined tagging rule associates the at least one phrase of the plurality of phrases with the at least one action.” As noted in the rejection for claim 1, the limitation “a plurality of phrases, each phrase comprising one or more words” is being interpreted as “a phrase comprising of two or more words”.  In order to continue with that interpretation the limitation will be examined to recite, “wherein the at least one predefined tagging rule associates a word from the two or more words with the at least one action.” Appropriate correction is required.

Claim 9 recites, “identifying the plurality of phrases;” As noted in the rejection for claim 1, the limitation “a plurality of phrases, each phrase comprising one or more words” is being interpreted as “a phrase comprising of two or more words”.  In order to continue with that interpretation the limitation will be examined to recite, “identifying two or more words;” Appropriate correction is required.

Line 1 of claim 10 recites “A method by at least one processor comprising:”. It is unclear what action the processor is conducting in respect to the method. For examination purposes the Examiner will interpret the limitation to recite, “A method performed by at least one processor comprising:”. Dependent claims 11-15 inherit the deficiency noted for claim 10. Appropriate correction is required.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2; 11; and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2; 11; and 17 recite “store the semantic representation of the user query in the database”. Independent claims 1; 10; and 16 recite, “receive a user query…; generate a semantic representation of the user query…; and store the semantic representation in the database...”, which incorporates the scope of claims 2; 11; and 17 in its entirety. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 9; 10-14; and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jolley et al. (US 2017/0243107 A1) in view of Delgo et al. (US 2018/0232443 A1).

Claim 1 –
As per claim 1, Jolley discloses a system comprising: 
a database; (see discourse database (228b)” in paragraph [0050]; Fig. 2) and
a computing device (see “computer/server system” in paragraph [0039]; Fig. 1) communicatively coupled to the database and configured to: 
receive a user query identifying a phrase comprising of two or more words;  (see “el. 422/424” in paragraph [0092] and Fig. 4B; “step 832, user statement associated with a natural query is received” in paragraph [0439]; Fig. 2 and 8B)
generate tagged data associating the user query with at least one action based on at least one predefined tagging rule;  (see “el. 426 and el. 428” and “The user intent for action” in paragraph [0092] and Fig. 4B; “syntactic parse” in paragraphs [0439]-[0440]; “Labelling of terms” in paragraph [0441]; Fig. 8)
determine at least one syntactic dependency relationship between the two or more words identified by the user query; (see “syntactic to semantic elements” in paragraph [0100]; and “a complete syntactic representation of the input utterance/statement/query results which captures both the syntactic units and/or PoS tags, and the relationships between those elements and/or constituent structure” in paragraph [0187]) and
store the semantic data in the database; (see “discourse database (228b) maintains a digital representation…which may be called “discourse states”…a discourse state may comprise…semantic interpretation” in paragraph [0055])
Jolley does not explicitly disclose:
determine at least one semantic relation between two or more node types associated with the two or more words based on at the least one syntactic dependency relationship and at least one semantic mapping rule; and
generate a semantic representation of the user query based on the at least one semantic dependency relation and the tagged data; 
data as disclosed by the system of Jolley to included determining a semantic relation and generating a graph of the semantic relation as taught by Delgo. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Jolley in order to automate matching between requirements specified by a user and prospective service provider (see paragraph [006] of Delgo).

Claim  2 –
Jolley in view of Delgo teach the system of claim 1 as described above.  
Jolley further discloses a system:
wherein the computing device is configured to store the semantic representation of the user query in a database. (see “discourse database (228b) maintains a digital representation…which may be called “discourse states”…a discourse state may comprise…semantic interpretation” in paragraph [0055])
The motivation for making this modification to the disclosure of Bell is the same as that set forth above, in the rejection of claim 1.

Claim  3 –
Jolley in view of Delgo teach the system of claim 1 as described above.  
Jolley further discloses a system:
wherein determining the at least one semantic dependency relationship between the two or more words identified by the user query comprises determining a first word of the phrase that is a direct object of a second word of the phrase. (see paragraphs [0116]-[0123])
 
Claim  4 –
Jolley in view of Delgo teach the system of claim 1 as described above.  
Jolley further discloses a system:
wherein the computing device is configured to determine that a first word identifies an object, and a second word identifies the at least one action. (see paragraphs [0092] and [0122])
Claim  5 –
Jolley in view of Delgo teach the system of claim 1 as described above.  
Jolley further discloses a system:
wherein the at least one predefined tagging rule associates a word from the two or more words with the at least one action. (see “el. 426 and el. 428” and “The user intent for action” in paragraph [0092] and Fig. 4B)
 
Claim  6 –
Jolley in view of Delgo teach the system of claim 1 as described above.  
Jolley does not disclose the system below, however Delgo teaches a system, wherein the computing device is configured to:
receive a hierarchical ontology; (see paragraph [0043]; Fig. 2 of Delgo) and 
associate the user query with at least one action, at least one entity, and at least one property of the hierarchical ontology. (see paragraph [0043]; Fig. 2 of Delgo)
The motivation for making this modification to the disclosure of Jolley is the same as that set forth above, in the rejection of claim 1.

Claim  9 –
Jolley in view of Delgo teach the system of claim 1 as described above.  
Jolley further discloses a system, wherein the computing device is a first computing device (see “computer/server system” in paragraph [0039]; Fig. 1), wherein the system comprises a second computing device (see “device 206
receive a verbal query from a user;  and (see “voice only device” in paragraph [0047]; and paragraph [0101])
translate the verbal query to the user query identifying the plurality of phrases; (see “transliterated from voice to text” in paragraph [0101])  
transmit the user query to the first computing device. (see “device (206) is coupled to the computer internet (210) which in turn is coupled to an intelligent agent server (212)” in paragraph [0047])

Claims 10-14 – 
Claims 10-14 are directed to a method. Claims 10-14 recite limitations that are parallel in nature as those addressed above for claims 1-4 and 6 which are directed towards a system. Claims 10-14 are therefore rejected for the same reasons as set forth above for claims 1-4 and 6, respectively. 

Claims 16-20 – 
Claims 16-20 are directed to a medium. Claims 16-20 recite limitations that are parallel in nature as those addressed above for claims 1-4 and 6 which are directed towards a system. Claims 16-20 are therefore rejected for the same reasons as set forth above for claims 1-4 and 6, respectively. 

s 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jolley et al. (US 2017/0243107 A1) in view of Delgo et al. (US 2018/0232443 A1) and further in view of Bell et al. (US 9,620,111 B1).

Claim  7 –
Jolley in view of Delgo teach the system of claim 6 as described above.  
Bell does not disclose the limitation below, Delgo teaches a system, wherein the hieratical ontology comprises:
a hierarchy of properties comprising the at least one property, wherein the hierarchy of properties identify properties of one or more of the hierarchy of entities. (see paragraph [0023]; Fig. 2 of Delgo)
The motivation for making this modification to the disclosure of Jolley is the same as that set forth above, in the rejection of claim 1.
Bell in view of Phillips do not further teach a system, wherein the hierarchical ontology comprises: 
a hierarchy of a plurality of ecommerce related actions comprising the at least one action;  
a hierarchy of entities that comprise the at least one entity, wherein the hierarchy of entities identify a plurality of types of products that are sold on a retailer's website; and 
Bell teaches a hierarchy of a plurality of ecommerce related actions comprising the at least one action (see “order module 220” in col. 4, ll. 43-57; “Transaction data 222 for one or more transactions 130 may be used to generate or modify the language model” in col. 8, ll. 30-40; Fig. 6 of Bell); and a hierarchy of entities that comprise the at least one entity, wherein the hierarchy of entities identify a plurality of types of products that are sold on a retailer's website (see 

Claim  8 –
Jolley in view of Delgo and further in view of Bell teach the system of claim 7 as described above.  Jolley in view of Delgo do not teach the limitation below, however Bell further teaches a system:
wherein the at least one action is adding an item to an online shopping cart. (see “addition of a good or service to a shopping cart” in col. 12, ll. 64-col. 13, ll. 6 of Bell)
 The motivation for making this modification to the teaching of Jolley in view of Delgo is the same as that set forth above, in the rejection of claim 7.

Response to Arguments
Applicant's arguments filed 12 July 2021, with respect to 35 USC § 103, have been fully considered but are moot under the new grounds of rejection. As noted in the rejection above, the Examiner is now relying on Jolley in view of Bell to teach claims 1; 10; and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dimassimo et al. (US 2013/002440 A1): discloses extracting syntactic structures during a semantic mapping process in paragraph [0048] of a natural language query. 
New version of alexa web search service gives any developer tools to innovate in search at web scale. (2007, Jun 06). Business Wire.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RESHA DESAI/            Primary Examiner, Art Unit 3625